Case: 15-60308      Document: 00513253320         Page: 1    Date Filed: 10/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60308                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          October 30, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
EFFORT ALEXANDER,

                                                 Plaintiff–Appellant,

versus

DESOTO COUNTY, MISSISSIPPI; CITY OF HORN LAKE, MISSISSIPPI,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 3:14-CV-135




Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

       Appealing pro se, Effort Alexander challenges the dismissal, as barred



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60308     Document: 00513253320     Page: 2   Date Filed: 10/30/2015


                                  No. 15-60308

by the Mississippi one-year statute of limitations, of his action against the
defendant governmental units for placing an allegedly unjust cloud on his
property. In a short but sufficiently explanatory order, the district court deter-
mined that “Alexander has not alleged continual unlawful acts” but only
ongoing injury. It is the acts, however, and not the injury, that triggered the
running of limitations.

      AFFIRMED.




                                        2